Exhibit 10.7


BOOZ ALLEN HAMILTON INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
ARTICLE I
PURPOSE
The purpose of the Booz Allen Hamilton Inc. Nonqualified Deferred Compensation
Plan is to enhance the ability of Booz Allen Hamilton Inc. to attract and retain
employees by providing a select group of senior management and highly
compensated employees of the Company and its Affiliates with an opportunity to
defer receipt of certain compensation.
ARTICLE II
DEFINITIONS
2.1     “Account” means the bookkeeping account established by the Company for
each Participant who elects to defer Eligible Compensation under Section 5.1 (or
is credited with a Discretionary Contribution under Section 5.2 and 5.3), which
may include subaccounts for different types of Eligible Compensation deferred
and/or Discretionary Contributions, for amounts attributable to different Plan
Years and/or for amounts payable at different times or in different forms.
2.2     “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.
2.3     “Base Salary” means the regular annual base salary paid to a Participant
for services to the Company or an Affiliate.
2.4     “Beneficiary” means the person or persons designated in writing by a
Participant pursuant to Section 8.3(c).
2.5     “Board” means the Board of Directors of the Company.
2.6     “Bonus” means the cash bonus payable to a Participant under the
Company’s annual incentive compensation plan in which the Participant is
eligible to participate.
2.7     “Cause” means the Participant’s violation of any applicable Company
policies or code of ethics.
2.8     “Change in Control” means “change in control event” within the meaning
Treas. Reg §1.409A-3(i)(5) or any successor thereto.
2.9     “Claimant” means a Participant or Beneficiary who files a claim pursuant
to Article XI.
2.10     “Code” means the Internal Revenue Code of 1986, as amended.
2.11     “Committee” means the persons or committee appointed by the
Compensation Committee to administer the Plan as provided in Article III. The
Committee shall have only those powers as are delegated to the Committee by the
Board and/or Compensation Committee and all references to the Committee shall
include the Board and/or the Compensation Committee to the extent the Board
and/or Compensation have retained any authority or responsibility with respect
to the administration of the Plan. All references to the Committee shall also
include any other person or committee that the Committee has designated to carry
out any of its responsibilities with respect to administration of the Plan as
provided in Article III.


1

--------------------------------------------------------------------------------




2.12     “Company” means Booz Allen Hamilton Inc., a Delaware corporation.
2.13     “Compensation Committee” means the Compensation Committee of the Board.
2.14     “Disability” or “Disabled” means that, as determined by the Committee
in its sole discretion, the Participant (a) is unable to engage in any
substantially gainful activity or (b) receiving income replacement benefits for
a period of not less than 3 months under any disability or accident or health
plan covering employees of the Company and Affiliates, in each case, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.
2.15     “Discretionary Contribution” means the discretionary employer
contributions, if any, credited to a Participant’s Account in the sole
discretion of the Committee pursuant to Section 5.2.
2.16     “Eligible Compensation” means the types of compensation payable to a
Participant which may be deferred under the Plan, as from time to time
determined by the Committee in its sole discretion and may (but is not required
to) include Bonus and/or Base Salary.
2.17     “Eligible Employee” means an employee of the Company or an Affiliate
who is designated as being eligible to participate in the Plan in accordance
with Article IV.
2.18     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.19     “Fiscal Year Compensation” means “fiscal year compensation” as defined
under Treas. Reg §1.409A-2(a)(6) or any successor thereto.
2.20     “Investment Fund” means any of the notional investments as may be
designated by the Committee from time to time for purposes of determining the
increase or decrease in value of the Participants’ Accounts.
2.21     “Participant” means an Eligible Employee who becomes a participant in
this Plan in accordance with Article IV.
2.22     “Performance-Based Compensation” means “performance-based compensation”
as defined under Treas. Reg §1.409A-1(e) or any successor thereto.
2.23     “Plan” means the Booz Allen Hamilton Inc. Nonqualified Deferred
Compensation Plan, as amended from time to time.
2.24     “Plan Year” means the calendar year.
2.25     “Separation from Service” means a “separation from service” within the
meaning of section 409A of the Code and the regulations thereunder.
2.26     “Specified Employee” means a Participant who is a “specified employee,”
within the meaning of section 409A of the Code and the regulations thereunder.
2.27     “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in section 152 of the Code, without regard to section
152(b)(1), (b)(2) and (d)(1)(B) of the Code, (b) the loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, irrespective of whether caused by
a natural disaster) or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.


2

--------------------------------------------------------------------------------




ARTICLE III
ADMINISTRATION
The Plan shall be administered by the Committee. The Committee shall be
appointed by, and serve at the pleasure of, the Board or the Compensation
Committee. If no Committee has been appointed, the Compensation Committee shall
serve as the Committee. The Committee shall have full authority and discretion
to construe and interpret the terms and provisions of this Plan, which
interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
duties and the authority of the Committee shall include (i) interpretation of
the provisions of the Plan, (ii) the adoption of any rules and regulations which
may become necessary or advisable in the operation of the Plan, (iii) the
making, in its sole discretion, of such determinations as may be permitted or
required pursuant to the Plan, and (iv) the taking of such other actions as may
be required for the proper administration of the Plan in accordance with its
terms. Benefits under this Plan shall be paid only if the Committee decides, in
its sole discretion, that the Participant, Beneficiary or other person is
entitled to them. Any action taken by the Committee with respect to any one or
more Participants shall not be binding on the Committee as to any action to be
taken with respect to any other Participant. The Committee may designate any
other person or committee, including employees of the Company, to carry out any
of its responsibilities with respect to administration of the Plan. The
Committee is authorized at the expense of the Company to employ such legal
counsel or other advisors as it may deem advisable to assist in the performance
of its duties hereunder.
ARTICLE IV
ELIGIBILITY AND PARTICIPATION
4.1     Eligibility. Eligible Employees shall consist of those management or
highly-compensated employees of the Company or an Affiliate designated by the
Committee and set forth in Exhibit I. The Committee may, from time to time,
change which employees are Eligible Employees under the Plan and Exhibit I shall
be revised accordingly.
4.2     Participation. An Eligible Employee shall become a Participant in the
Plan by electing to make a deferral in accordance with Section 5.1 (or being
credited with a Discretionary Contribution pursuant to Section 5.2). A
Participant shall cease to be a Participant on the date his or her Account is
fully distributed.
ARTICLE V
PARTICIPANT DEFERRALS AND EMPLOYER CONTRIBUTIONS
5.1     Elections to Defer Eligible Compensation.
(a)     Initial Deferral Election. An Eligible Employee may make an irrevocable
election to defer Eligible Compensation subject to guidelines and limitations as
determined by the Committee in its sole discretion. The Committee shall specify
the types of Eligible Compensation from which an Eligible Employee may make a
deferral election and, with respect to each such type of Eligible Compensation,
the Committee shall prescribe the maximum percentage that may be deferred and
the timing and manner in which such election shall be made (which may be
different for different types of Eligible Compensation); provided, however, that
except as otherwise provided under Section 5.1(b), (c) and (d), such election
must be made no later than the first day of the Plan Year for which such
Eligible Compensation would be earned.
(b)     Fiscal Year Compensation. Notwithstanding Section 5.1(a), elections to
defer Eligible Compensation that constitutes Fiscal Year Compensation must be
made no later than the last day of the Company’s fiscal year immediately
preceding the first fiscal year in which services are performed relate to such
Eligible Compensation.
(c)     Performance Based Compensation. Notwithstanding Section 5.1(a),
elections to defer Eligible Compensation that constitutes Performance-Based
Compensation that is based on services performed over a performance period of at
least twelve (12) month must be made no later than six (6) months before the end
of the


3

--------------------------------------------------------------------------------




applicable performance period, provided, that the Participant remains
continuously employed from the later of the beginning of the applicable
performance period or the date of the applicable performance criteria are
established through the date of the election and provided further, that no
election shall be permitted to be made after any performance-based compensation
has become readily ascertainable.
(d)     Special Rule. Notwithstanding Section 5.1(a), (b) and (c), the Committee
may permit a newly Eligible Employee to make an initial deferral election under
this Section 5.1 within 30 calendar days of his or her initial eligibility to
participate in this Plan (i.e., the date of hire or promotion to an eligible
position described in Exhibit I); provided, however, that in such event any
deferral election made shall apply only to Eligible Compensation that is earned
after the date of such election. Any election made to defer Bonus shall apply
solely to that portion of the Bonus equal to the total Bonus multiplied by the
ratio of the number of days remaining in the applicable bonus period subsequent
to the date of such election over the total number of days in such bonus period.
An Eligible Employee is not newly eligible if he or she was, at any time during
the 24-month period ending on the date on which he or she became eligible to
participate in this Plan, eligible to participate in this Plan or any other plan
of the Company or an Affiliate that is required to be aggregated with this Plan
under section 409A of the Code.
5.2     Discretionary Contributions. The Committee may, at any time and in its
sole discretion, credit on behalf of one or more Participants a discretionary
employer contribution. Discretionary employer contributions shall be or become
vested in accordance with Section 7.2.
5.3     Crediting of Deferrals and Contributions. The Committee shall credit to
the Account of each Participant the amount of the Eligible Compensation deferred
and/or the amount of Discretionary Contributions to be credited on behalf of
each Participant. Deferrals with respect to Eligible Compensation shall be
credited as soon as administratively practicable following the date on which the
Participant’s Eligible Compensation is reduced by the amount of such deferral.
Discretionary Contributions shall be credited at such time as determined by the
Committee in its sole discretion.
ARTICLE VI
DEEMED INVESTMENT OF ACCOUNTS
6.1     Participant Elections. Each Participant shall make an election, at the
time and in the manner prescribed by the Committee, regarding the deemed
investment of his or her Account among the Investment Funds made available by
the Committee. If no such election is made, the Participant’s Account shall be
deemed invested in a default Investment Fund selected by the Committee from time
to time.
6.2     Investment Funds. The Committee shall determine the Investment Funds
that are available for the deemed investment of Accounts. The Committee may
alter, modify, eliminate or replace any Investment Fund at any time.
Participants shall be allowed to select the Investment Funds in which their
Accounts will be deemed invested, and the portion of each Account deemed
invested in each selected Investment Funds at such times (which shall be at
least annually) and in the manner prescribed by the Committee. The Company may
invest Company assets, or establish a grantor trust to invest assets, in
Investment Funds to provide for the payment of benefits under the Plan, but
shall not be required to do so.
6.3     Valuation of Accounts. Unless otherwise determined by the Committee,
each Account shall be adjusted no less frequently than quarterly to reflect the
increases or decreases that the Accounts would have experienced had they
actually been invested in the Investment Funds chosen by the applicable
Participant (or in the default Investment Fund, if and as applicable).
ARTICLE VII
VESTING
7.1     Vesting in Deferrals. Participants shall be 100% vested at all times in
his or her Account to the extent attributable to deferrals (and any earnings
thereon) from Eligible Compensation.


4

--------------------------------------------------------------------------------




7.2     Vesting in Discretionary Contributions. As of the date the Committee
determines that a Discretionary Contribution shall be credited to a
Participant’s Account, the Committee shall determine, in its sole discretion,
the terms and conditions on which such Discretionary Contribution, and any
earnings thereon, shall be or become vested (including the terms and conditions
on which such Discretionary Contribution shall be or become vested in the event
of a Change in Control).
7.3     Effect of Separation from Service. Except to the extent waived by the
Committee, if a Participant incurs a Separation from Service, that portion of
his or her Account in which the Participant has not yet vested as of the date of
his or her Separation from Service shall thereupon be forfeited. Notwithstanding
Section 7.1 and 7.2 above, if a Participant incurs a Separation from Service due
to Cause, the entire portion of his or her Account, to the extent not yet
distributed, shall be forfeited.
ARTICLE VIII
DISTRIBUTIONS
8.1     Distribution of Deferrals. Each Participant shall elect (a) the date on
which amounts deferred pursuant to Section 5.1 and (b) the form in which
distribution of such deferred amounts shall be paid or commence to be paid, in
each case, as adjusted by any increases or decreases.
(a)     Payment Date. Distribution of a Participant’s Account attributable to
amounts deferred pursuant to Section 5.1 (and any earnings thereon) shall be
made or commence upon the earlier of (i) a distribution date specified by the
Participant that is at least two (2) years after the date on which the final
payment of the deferred amount would have been made to the Participant absent
the deferral or (ii) the Participant’s Separation from Service.
(b)     Form of Distribution. A Participant may elect that amounts deferred be
distributed in either (i) a lump sum payment or (ii) annual installments over a
period to be determined by the Committee, not to exceed 20 years. Each
installment shall be determined by dividing the value of the Participant’s
Account as of the applicable valuation date by the number of remaining
installments. For purposes of section 409A of the Code, the entitlement to a
series of installment payments under the Plan shall be treated as the
entitlement to a single payment as of the date the first installment is
scheduled to be paid.
All distribution elections pursuant to this Section 8.1 shall be made at the
time of making the initial deferral election under Section 5.1. Distributions
shall be paid or begin within 90 days after the scheduled distribution date;
provided that to the extent any amount is credited to the Participant’s Account
after such 90 day period, any distributions of such amount that are otherwise
payable prior to the date credited to the Participant’s Account shall be payable
within 30 days after the date credited to the Participant’s Account. All
distributions shall be paid in cash.
8.2     Special Distribution Provisions.
(a)     Default Distribution Election. If a Participant fails to make an
election specifying the time or form in which all or any portion of the
Participant’s Account will be paid, the Participant shall be deemed to have
elected to receive (i) a lump sum distribution, if the Participant has failed to
make an election specifying the form of payment, and (ii) a payment upon
Separation from Service, if the Participant has failed to make an election
specifying the time of payment.
(b)     Small Account. Notwithstanding a Participant’s election, if the value of
the Participant’s Account under the Plan (and all plans required to be
aggregated with the Plan under section 409A of the Code) is less than or equal
to the applicable dollar amount under section 402(g)(1)(B) of the Code at any
time on or after the date of the Participant’s Separation from Service, the
Committee may provide that the recipient shall receive a distribution of the
Participant’s Account in a single lump sum payment, provided the payment results
in the termination and liquidation of the entirety of the Participant’s interest
in the Plan (and all plans required to be aggregated with the Plan under section
409A of the Code).


5

--------------------------------------------------------------------------------




(c)     Discretionary Contributions. At the time the Committee determines that a
Discretionary Contribution will be credited to a Participant’s Account, the
Committee shall specify the time and form of distribution of such Discretionary
Contribution, as adjusted for any earnings or losses thereon. Alternatively, the
Committee may require or permit the Participant to elect the time and form of
such distribution in accordance with Section 8.1.
(d)     Specified Employee. Notwithstanding anything in this Plan to the
contrary, if a distribution is to be made or commence upon the Separation of
Service of a Specified Employee, no portion of such distribution shall be made
or commence until after the six-month anniversary of the Participant’s
Separation from Service (or, if earlier, the date of the Participant’s death).
The aggregate amount of any payments which a Participant cannot receive, due to
being a Specified Employee during such six-month period, shall be paid to the
Participant in a lump sum during the seventh calendar month following the
calendar month in which the Participant’s Separation from Service occurs.
(e)     Leave of Absence. For purposes of this Plan, a Participant shall not
have a Separation from Service while the Participant is on military leave, sick
leave or other bona fide leave of absence (such as temporary employment by the
government) if such leave does not exceed 6 months (or if the leave exceeds 6
months, but the Participant’s right to reemployment is protected either by
statute or contract). If the Participant’s leave exceeds 6 months and the right
to reemployment is not protected by statute or contract, then the Participant
shall be deemed to have a Separation from Service for purposes of this Plan as
of the first day immediately following the end of the 6-month period.
(f)     Change in Control. In the event of a Change in Control, the Committee
may in its discretion determine to terminate the Plan and provide that all
Accounts under the Plan shall be distributed to Participants in accordance with
section 409A of the Code; provided, that all plans required to be aggregated
with the Plan under Treas. Reg. §1.409A-3(j)(4)(ix)(B) are also terminated and
liquidated.
8.3     Death and Disability.
(a)     Death. Notwithstanding anything in this Article VIII to the contrary, in
the case of the death of a Participant, either while employed by the Company or
an Affiliate, or prior to distribution of the Participant’s entire Account, the
Participant’s Account shall be distributed to the Participant’s Beneficiary in a
lump sum payment as soon as administratively possible and in no event later than
90 days following the death of the Participant.
(b)     Disability. Notwithstanding anything in this Article VIII to the
contrary, in the event a Participant’s Separation from Service is due to his or
her Disability, the Participant’s Account shall be distributed to the
Participant in a lump sum payment as soon as administratively possible following
the date of the Participant’s Separation from Service and in no event later than
90 days following such date.
(c)     Designation of Beneficiary. A Participant may designate one or more
Beneficiaries (who may be designated contingently or successively) in accordance
with procedures established by the Committee to receive the benefits specified
hereunder in the event of the Participant’s death. No beneficiary designation
shall become effective until it is filed with the Committee at the time and in
the manner prescribed by the Committee during the lifetime of the Participant
and each designation will automatically revoke any prior designations by the
same Participant. All Beneficiary designations shall be subject to applicable
community property laws. If there is no such designation or if there is no
surviving designated Beneficiary, then the Participant’s surviving spouse shall
be the Beneficiary. If there is no surviving spouse to receive any benefits
payable in accordance with the preceding sentence, the Participant’s estate
shall be the Beneficiary.
8.4     Payments on Account of Failure to Comply with Section 409A of the Code.
If any portion of the Participant’s Account that has not yet been distributed
must be included in the Participant’s taxable income for a calendar year
pursuant to section 409A of the Code, the Committee shall distribute the portion
of the Account that has been included in the Participant’s taxable income as
soon as administratively practicable.


6

--------------------------------------------------------------------------------




8.5     Permitted Acceleration of Payment. The Committee may permit acceleration
of the time or schedule of any payment or amount scheduled to be paid pursuant
to a payment under the Plan provided such acceleration is also permitted by the
provisions of Treas. Reg. §1.409A-3(j)(4), including, but not limited to, the
following events:
(a)     Domestic Relations Order. A payment may be accelerated if such payment
is made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in section 414(p) of the
Code.
(b)     Compliance with Ethics Agreements and Legal Requirements. A payment may
be accelerated as may be necessary to comply with ethics agreements with the
federal government or as may be reasonably necessary to avoid the violation of
federal, state, local or bona fide foreign ethics law or conflicts of interest
laws, in accordance with the requirements of section 409A of the Code and the
Treasury regulations thereunder.
8.6     Unforeseeable Emergency.
(a)     In General. A Participant may request a withdrawal all or a portion of
his or her Account for an Unforeseeable Emergency. In the event that the
Committee approves a withdrawal due to an Unforeseeable Emergency, the amounts
distributed with respect to an Unforeseeable Emergency may not exceed the
amounts necessary to satisfy such Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent that the liquidation of
such assets would not itself cause severe financial hardship) or by cessation of
deferrals under the Plan. Payments made upon an Unforeseeable Emergency shall be
made to the Participant in a lump sum payment as soon as practicable following
such approval, but in no event later than ninety (90) days after the occurrence
of the Unforeseeable Emergency.
(b)     Coordination with Employees’ Capital Accumulation Plan. Except as other
permitted under section 409A of the Code, a Participant shall be required to
take any available hardship withdrawals from the Company’s Employees’ Capital
Accumulation Plan (the “401(k) Plan”) before being eligible to receive a
withdrawal under this Section 8.6.
ARTICLE IX
AMENDMENT AND TERMINATION
The Board or the Compensation Committee may, at its sole discretion, amend or
terminate the Plan at any time provided that the amendment or termination shall
not decrease the amounts credited to a Participant’s Account as of such
amendment or termination. Upon termination of the Plan, Participants’ Accounts
shall be distributed in accordance with Article VIII unless the Board or the
Compensation Committee determines in its sole discretion that all such amounts
shall be distributed upon termination of the Plan in accordance with the
requirements of section 409A of the Code and the regulations thereunder.
ARTICLE X
MISCELLANEOUS
10.1     Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as security for the fulfilling of the
obligations of the Company under this Plan. Any and all of the Company’s assets
shall be, and remain, the general unpledged, unrestricted assets of the Company.
The Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants and Beneficiaries shall be no greater than those of unsecured
general creditors. It is the intention of the Company that this Plan be unfunded
for purposes of the Code and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.


7

--------------------------------------------------------------------------------




10.2     Non-assignability. Neither a Participant nor a Beneficiary may
voluntarily or involuntarily anticipate, assign, or alienate (either at law or
in equity) any benefit under the Plan, and the Committee shall not recognize any
such anticipation, assignment, or alienation. Furthermore, a benefit under the
Plan shall not be subject to attachment, garnishment, levy, execution, or other
legal or equitable process. Any attempted sale, conveyance, transfer,
assignment, pledge or encumbrance of the rights, interests, or benefits provided
pursuant to the terms of the Plan or the levy of any attachment or similar
process thereupon, shall be null and void and without effect.
10.3     Taxes. Except as otherwise permitted by the Committee, the
Participant’s share of any applicable withholding taxes owed on Eligible
Compensation that the Participant elects to defer (or Discretionary
Contributions credited to a Participant’s Account) shall be deducted from other
compensation payable to the Participant. The Company shall deduct from all
payments made under this Plan all applicable federal or state taxes required by
law to be withheld. The Company also may, to the extent permitted under section
409A of the Code, reduce a Participant’s Account balance to provide for the
withholding of employment taxes pursuant to section 3121(v) of the Code prior to
the distribution of such Account.
10.4     Facility of Payment. If the Committee determines that any Participant
or Beneficiary is unable to care for his or her affairs because of illness or
injury or because he or she is a minor, any amounts due to such Participant or
Beneficiary under this Plan may be paid to any of the following, as the
Committee may determine: (i) the spouse or parent of such Participant or
Beneficiary; (ii) a legal representative or duly-appointed guardian of such
Participant or Beneficiary or (iii) some other person duly designated to receive
such payments on behalf of such Participant or Beneficiary.
10.5     Governing Law. To the extent not preempted by federal law, the Plan
shall be construed in accordance with, and shall be governed by, the laws of the
state of Delaware without regard to any conflict of laws provisions thereunder.
10.6     Gender and Number. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender and vice versa, and the
singular shall also include the plural and vice versa.
10.7     No Right to Continued Employment. Nothing contained in the Plan shall
confer upon any Participant any right with respect to the continuation of the
Participant’s employment by, or consulting relationship with, the Company or an
Affiliate, or interfere in any way with the right of the Company or an
Affiliate, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant.
10.8     Section 409A. The provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under section 409A of the Code. If the Committee determines that any
amounts payable hereunder may be taxable to a Participant under section 409A of
the Code, the Company may (i) adopt such amendments to the Plan and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Committee determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by the Plan and/or (ii) take
such other actions as the Committee determines necessary or appropriate to avoid
or limit the imposition of an additional tax under section 409A of the Code;
provided, that neither the Company nor any of its Affiliates nor any other
person or entity shall have any liability to a Participant or Beneficiary with
respect to the tax imposed by section 409A of the Code.
10.9     Provisions Severable. To the extent that any one or more of the
provisions of the Plan shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired.
10.10     Headings. The article and section headings are for convenience only
and shall not be used in interpreting or construing the Plan.


8

--------------------------------------------------------------------------------




10.11     Inability to Locate Participant or Beneficiary. If, as of the Latest
Payment Date, the Committee is unable to make payment of all or a portion of a
Participant’s Account to such Participant or his or her Beneficiary because the
whereabouts of such person cannot be ascertained (notwithstanding the mailing of
notice to any last known address or addresses and the exercise by the Committee
of other reasonable diligence), then such Participant’s Account, or portion
thereof, as applicable, shall be forfeited. For this purpose, the “Latest
Payment Date” shall be the latest date on which a Participant’s Account, or
portion thereof, as applicable, may be paid to the Participant or the
Beneficiary without the imposition of excise taxes and other penalties under
section 409A of the Code.
10.12     Clawback. To the maximum extent permitted under applicable law, a
Participant’s Account and any amounts distributed with respect to a
Participant’s Account are subject to forfeiture, recovery by the Company or
other action pursuant to any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.
ARTICLE XI
CLAIMS PROCEDURE AND LEGAL ACTIONS
11.1     Filing a Claim. A Participant or Beneficiary who believes that he or
she is being denied a benefit to which such Participant or Beneficiary is
entitled under the Plan may file a written request for such benefit with the
Committee, setting forth his or her claim. The request must be addressed to the
Committee at the Company’s principal place of business.
11.2     Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply shall be forthcoming within 90 days and shall, in fact,
deliver such reply within such period. The Committee may, however, extend the
reply period for an additional 90 days for special circumstances. If the claim
is denied in whole or in part, the Committee shall inform the Claimant in
writing, using language calculated to be understood by the Claimant, setting
forth: (i) the specified reason or reasons for such denial; (ii) the specific
reference to pertinent provisions of this Plan on which such denial is based;
(iii) a description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
such information is necessary; (iv) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review; and (v) the time
limits for requesting a review under Section 11.3.
11.3     Request For Review. Within 60 days after the receipt by the Claimant of
the written decision described above, the Claimant may request in writing a
review of the determination of the Committee. Such review shall be completed by
the Committee. Such request must be addressed to the Committee, at the Company’s
then principal place of business. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such 60-day period, the Participant
shall be barred and estopped from challenging the Committee’s determination.
11.4     Review of Decision. Within 60 days after the receipt of a request for
review by the Committee, after considering all materials presented by the
Claimant, the Committee shall inform the Claimant in writing, in a manner
calculated to be understood by the Claimant, the decision setting forth the
specific reasons for the decision and any specific references to the pertinent
provisions of this Plan on which the decision is based. If special circumstances
require that the 60 day time period be extended, the Committee shall so notify
the Claimant and shall render the decision as soon as possible, but no later
than 120 days after receipt of the request for review.
11.5     Legal Actions. Except for actions to which any statute of limitations
prescribed by ERISA applies, (a) no legal or equitable action relating to a
claim for benefits under section 502 of ERISA with respect to the Plan may be
commenced later than one (1) year after the Claimant receives a final decision
from the Committee in response to the Claimant’s request for review of an
adverse benefit determination and (b) no other legal or equitable action
involving the Plan may be commenced later than two (2) years after the date the
person bringing the


9

--------------------------------------------------------------------------------




action knew, or had reason to know, of the circumstances giving rise to the
action. This Section 11.5 shall not bar the Plan or the Committee from
recovering, in accordance with section 409A of the Code or other applicable law,
overpayments of benefits or other amounts incorrectly paid to any person under
the Plan at any time or bringing any legal or equitable action against any
party. Any legal actions involving benefits or payments claimed under this Plan
or legal obligations relating to or arising under this Plan may be filed only in
Federal court in the Eastern District of Virginia. By participating in this
Plan, each Participant shall be deemed to have elected to waive any right to a
jury trial.
ARTICLE XII
EFFECTIVE DATE
The Plan is effective as of January 25, 2017.
The Company hereby agrees to the provisions of the Plan and in witness of its
agreement, the Company by its duly authorized officer has executed the Plan on
the date written below.
BOOZ ALLEN HAMILTON INC.
By:
Title:
Date:






10

--------------------------------------------------------------------------------






EXHIBIT I
Eligible Employees
As of October 24, 2018, the Eligible Employees shall include employees of the
Company who are employed in one of the following roles:
•
Principal/Director

•
Vice-President

•
Senior Vice President

•
Executive Vice President

•
President

•
Chief Executive Officer






